DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 18 are indefinite because it is unclear what the bounds of the relative term substantially is.  The specification, claims, and skill in the art do not describe the term so that a skilled artisan would know the bounds of substantially in the present context.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2014/0012125 A1 to Chen, in view of U.S. PG Pub. No. 2012/0029829 A1 to Li et al., in view of U.S. PG Pub. No. 2015/0297193 A1 to Rothberg et al.
Regarding claim 1, Chen discloses a photoacoustic imaging apparatus, comprising:
an ultrasound device attached to a housing, the ultrasound device comprising a plurality of ultrasonic transducers; and an optical emitter attached to the housing, the optical emitter comprising an array of diodes arranged at a periphery of the plurality of ultrasonic transducers (see Fig. 4 and 5 and para 51-53 and 56).
It appears that Chen must have a controller and signal processor to make the 3D images disclosed in Chen.
However, Li discloses a similar photoacoustic device, a controller enclosed at least partially in the housing and configured to control the optical emitter to emit pulses of light, to control the plurality of ultrasonic transducers to detect and measure ultrasonic waves emitted from a target to be imaged in response to exposure to the pulses of light, and to convert the ultrasonic waves to digital signals (see Figs. 1 and 4 and para 12, 13, 16-18, 20, and 22-27).
It would have been obvious to one of skill in the art to have provided the scanning and signal processing steps as disclosed in Li with the device of Chen because doing so would predictably allow 3D images to be displayed and processed.
Chen does not specifically disclose an ultrasound-on-a-chip device.
However, Rothberg discloses a similar ultrasound device, comprising an ultrasound-on-a-chip device that includes a plurality of ultrasonic transducers and control circuitry supported by a housing (see abstract and Fig. 1).
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Rothberg because doing so would beneficially and predictably provide ultrasound processing while reducing data bandwidth, providing advanced signal processing, and reducing off-chip processing burdens.
Examiner notes that the combination of Chen, Li, and Rothberg would suggest and teach to a skilled artisan that all control elements can be placed on a chip device, including light control functions. 
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Rothberg because doing so would beneficially and predictably provide ultrasound processing while reducing data bandwidth, providing advanced signal processing, and reducing off-chip processing burdens.  Further, such a combination with all control functions on a chip, including light emission control functions, would provide a smaller more compact device with low off chip processing and signaling demands.
Regarding claim 2, Rothberg discloses a similar ultrasound device, wherein the ultrasound-on-a-chip device comprises the controller, and the controller is configured to process the digital signals to produce image-formation data (see abstract and Fig. 1).
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Rothberg because doing so would beneficially and predictably provide ultrasound processing while reducing data bandwidth, providing advanced signal processing, and reducing off-chip processing burdens.
Regarding claim 3, Rothberg discloses a similar ultrasound device, wherein the controller is configured to perform parallel processing of the digital signals from the plurality of ultrasonic transducers (see para 119). 
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Rothberg because doing so would beneficially and predictably provide ultrasound processing in an efficient high speed manner.
Regarding claim 4, Chen discloses a device, wherein the array of diodes comprises a plurality of light-emitting diodes (LEDs), or a plurality of laser diodes (see Fig. 4 and para 53).
Regarding claims 5 and 6, Li discloses a similar photoacoustic imaging system, wherein the plurality of LEDs comprise at least two LEDs that emit light having different wavelengths from each other, and wherein the controller is configured to control the optical emitter to perform tunable imaging of the target using the different wavelengths and wherein the controller is configured to control the optical emitter to emit light selectively according to a desired wavelength for imaging the target (see para 17).
It would have been obvious to one of skill in the art to have include multiple wavelength light sources because doing so would predictably allow for imaging of a variety of biological constituents.
Regarding claim 7, Chen discloses a device, wherein the optical emitter comprises at least one Q-switched laser (see para 37 and 43).
Regarding claim 8, Chen discloses a device, wherein the array of diodes is arranged to surround a periphery of the plurality of ultrasonic transducers (see Fig. 4, noting 4 elements noted as 476).
Regarding claim 10, Chen discloses a device, wherein the plurality of ultrasonic transducers comprise at least one capacitive micromachined ultrasonic transducer (CMUT) (see para 36).
Regarding claims 11 and 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the transducer frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
A skilled artisan would have optimized the frequency to ensure proper imaging depth of a desired constituent in a patient using photoacoustic imaging.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Li, and Rothberg as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2008/0255451 A1 to Cohen et al.
Regarding claim 9, Cohen discloses a similar imaging device, further comprising: a handle sized to be held by a single hand of a user, the handle forming at least a portion of the housing; and
a battery held within the housing and configured to provide electric power to the ultrasonic transducers, the optical emitter, and the controller (see Figs. 2 and 3 and para 35-37).
	It would have been obvious to one of skill in the art to have formed the device of Chen as a handheld device because doing so would allow a user to easily manipulate the device over or in the patient.  Using a battery would also allow the device to be more convenient as a wireless device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Li, and Rothberg as applied to claim 10 above, and further in view of U.S. PG Pub. No. 2011/0190617 A1 to Chen hereinafter Chen II.
Regarding claim 13, Chen II discloses a similar photoacoustic imaging system, wherein
the plurality of ultrasonic transducers comprise a plurality of MEMS transducers configured to detect ultrasonic waves emitted from a volume of material in the target, and
the controller is configured to process the ultrasonic waves emitted from the volume of material to produce a 3D image of the target (see para 79).
	It would have been obvious and predictable to substitute a CMUT for a MEMS ultrasound array because doing so would predictably provide the benefit of real-time 3D photoacoustic imaging as well as parallel pulse-echo ultrasound imaging.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Li, and Rothberg as applied to claim 1 above, and further in view of Mandelis.
Regarding claim 14, although Li discloses chirp processing it is unclear if it is performed on pulses.
However, Mandelis discloses a similar photoacoustic method, wherein the irradiating of the target comprises irradiating the target with chirped pulses of light from the array of diodes (see Figs. 1 and 3 and para 102, 103, and 107).
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Li with the further teachings of Mandelis because doing so would increase signal to noise ratios in photoacoustic imaging without exceeding allowable energy levels.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2014/0012125 A1 to Chen, in view of U.S. PG Pub. No. 2012/0029829 A1 to Li et al., and in view of U.S. PG Pub. No. 2011/0275890 A1 to Wang et al.
Regarding claim 15, Chen discloses a photoacoustic imaging system, comprising: a photoacoustic imaging apparatus comprising:  a plurality of ultrasonic transducers supported by a housing (see Fig. 4 and 5 and para 51-53 and 56), and an optical emitter supported by the housing, the optical emitter comprising an array of diodes arranged at a periphery of the plurality of ultrasonic transducers (see Fig. 4 and 5 and para 52 and 53).
It appears that Chen must have a controller and signal processor to make the 3D images disclosed in Chen.
However, Li discloses a similar photoacoustic device, comprising a controller configured to control the optical emitter to emit pulses of light and the ultrasonic transducers to detect and measure ultrasonic waves emitted from a target to be imaged in response to exposure to the pulses of light, and to convert the ultrasonic waves to digital signals and a signal processor configured to determine depth information from the digital signals and to output image data for a three-dimensional image of the target (see Figs. 1 and 4 and para 12, 13, 16-18, 20, and 22-27).
It would have been obvious to one of skill in the art to have provided a controller and signal processor as disclosed in Li with the device of Chen because doing so would predictably allow 3D images to be displayed and processed.
Wang discloses a similar photoacoustic device; wherein pulse durations are substantially less than 1ms (see para 47).
It would have obvious to one of skill in the art to have optimized the duration of pulses of light so as to optimize spatial resolution.
Regarding claim 17, Li discloses a similar photoacoustic device, wherein the signal processor is configured perform heterodyne processing to determine the depth information (see para 36).
It would have been obvious to one of skill in the art to have provided heterodyne processing as disclosed in Li with the device of Chen because doing so would predictably allow 3D images to be displayed and processed using a depth dimension.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Li, and Wang as applied to claim 15 above, and further in view of U.S. PG Pub. No. 2013/0102865 A1 to Mandelis et al.
Regarding claim 16, although Li discloses chirp processing it is unclear if it is performed on pulses.
However, Mandelis discloses a similar photoacoustic system, wherein the controller is configured to perform chirp processing on pulse trains of light and to control the optical emitter to perform emission of chirped pulses (see Figs. 1 and 3 and para 102, 103, and 107).
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Li with the further teachings of Mandelis because doing so would increase signal to noise ratios in photoacoustic imaging without exceeding allowable energy levels.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2014/0012125 A1 to Chen, in view of U.S. PG Pub. No. 2012/0029829 A1 to Li et al., in view of U.S. PG Pub. No. 2015/0297193 A1 to Rothberg et al., and in view of U.S. PG Pub. No. 2011/0275890 A1 to Wang et al.
Regarding claim 18, Chen discloses a photoacoustic imaging method, comprising: scanning a target using a photoacoustic imaging probe comprising: an ultrasound device supported by a housing and an optical emitter supported by the housing, the optical emitter comprising an array of diodes arranged at a periphery of the plurality of ultrasonic transducers; performing, using the control circuitry, signal processing on ultrasonic waves photoacoustically generated by target to convert the ultrasonic waves to digital signals used to produce a photoacoustic image, wherein the scanning comprises: irradiating the target with light from the array of diodes, and detecting the ultrasonic waves at the plurality of ultrasonic transducers (see Fig. 4 and 5 and para 51-53 and 56).
As noted above, Chen appears to disclose the scanning and signal processing steps claimed.  However, in the alternative Li discloses a similar photoacoustic imaging method, comprising performing, using the control circuitry, signal processing on ultrasonic waves photoacoustically generated by target to convert the ultrasonic waves to digital signals used to produce a photoacoustic image, wherein the scanning comprises: irradiating the target with light from the array of diodes, and detecting the ultrasonic waves at the plurality of ultrasonic transducers (see Figs. 1 and 4 and para 12, 13, 16-18, 20, and 22-27).
It would have been obvious to one of skill in the art to have provided the scanning and signal processing steps as disclosed in Li with the device of Chen because doing so would predictably allow 3D images to be displayed and processed.
Chen does not specifically disclose an ultrasound-on-a-chip device.
However, Rothberg discloses a similar ultrasound device, comprising an ultrasound-on-a-chip device that includes a plurality of ultrasonic transducers and control circuitry supported by a housing (see abstract and Fig. 1).
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Rothberg because doing so would beneficially and predictably provide ultrasound processing while reducing data bandwidth, providing advanced signal processing, and reducing off-chip processing burdens.
Wang discloses a similar photoacoustic device; wherein pulse durations are substantially less than 1ms (see para 47).
It would have obvious to one of skill in the art to have optimized the duration of pulses of light so as to optimize spatial resolution.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Li, Rothberg, and Wang as applied to claims 1 and 18 above, and further in view of Mandelis.
Regarding claim 19, although Li discloses chirp processing it is unclear if it is performed on pulses.
However, Mandelis discloses a similar photoacoustic method, wherein the pulses of light are chirped pulses of light (see Figs. 1 and 3 and para 102, 103, and 107).
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Li with the further teachings of Mandelis because doing so would increase signal to noise ratios in photoacoustic imaging without exceeding allowable energy levels.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Li, Rothberg, and Wang as applied to claim 18 above, and further in view of U.S. PG Pub. No. 2018/0125373 A1 to Chang et al.
Regarding claim 20, Chang discloses a similar photoacoustic and ultrasound imaging method, further comprising: performing an background scan of the target by emitting ultrasonic waves from the plurality of ultrasonic transducers and receiving back-scattered ultrasonic waves from the target; processing the back-scattered ultrasonic waves from the target to produce an ultrasound image; and comparing by one or more processors the ultrasound image with the photoacoustic image to determine features of the target that appear in both the ultrasound image and the photoacoustic image, and features of the target that appear in one but not both of the ultrasound image and the photoacoustic image (see abstract, Figs. 1-3, and para 31-52, noting that Fig. 3 shows common features to both images and features not common to both images and in only one image by using a correlation comparison).
It would have been obvious to one of skill in the art to have combined the teachings of Chen and Chang because doing so would remove the background of the image, remove noise, and increase the signal to noise ratio of the desired photoacoustic image.
Response to Arguments
Applicant's arguments filed April 25, 2022, concerning claim 1, have been fully considered but they are not persuasive. 
Applicant contends that because Rothberg does not disclose photoacoustic light emission control on a chip the claimed subject matter is not obvious.  
Examiner disagrees because a skilled artisan would have recognized from the combined prior art that all control functions, including light emission control, could be placed on an “on-chip” device to reduce off chip processing and signaling burdens and create a smaller device.
Applicant’s remarks regarding claims 15-20 are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793